DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 05 November 2021 in which claims 14-17 and 19 were canceled, claims 18 and 20 were amended to change the scope and breadth of the claims.
	Claims 1-13, 18 and 20 are pending in the current application. Claims 1-13 remain withdrawn as being drawn to a non-elected invention. Claims 18 and 20 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 05 November 2021, with respect to the rejections of claims 15-17, 19 and 20 under 35 U.S.C. §112(a); and the rejection of claims 15-17, 19 and 20 under 35 U.S.C. §112(b) has been fully considered and is persuasive. Claims 15-17 and 19 have been canceled. And claim 20 has been amended to depend from claim 18. The rejection is hereby withdrawn. 

Applicant’s amendment, filed 05 November 2021, with respect to the rejections of claims 14-17 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Wenk et al. has been fully considered and is persuasive. Claims 14-17 have been canceled. The rejection is hereby withdrawn. 

Applicant’s amendment, filed 05 November 2021, with respect to the rejections of claims 14-20 under 35 U.S.C. §103 as being unpatentable over Wenk et al. in view of Khoshbin et al. has been fully withdrawn. 

New/Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 05 November 2021, where the limitations in pending claims 18 and 20 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 15 July 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshbin et al. (WO 2017/136935, cited in previous Office Action) in view of Karlsson et al. (US 2016/0145357A1, cited in PTO-892).
	Khoshbin et al. teach an injectable dermal filler comprising (crosslinked) chitosan beads dispersed in a continuous phase of crosslinked HA and unmodified HA (abstract). Khoshbin et al. teach the 
	While Khosbin et al. teach chitosan beads in cross-linked HA, the reference does not expressly disclose HA beads in cross-linked HA.
Karlsson et al. teach preparing shaped cross-linked HA products with liquid retention capacity, degradability and biocompatibility that do not migrate away from the desired site of treatment (para [0010]-[0011]). Karlsson et al. teach the use of the HA as a dermal filler and soft tissue augmentation (para [0002], [0053], [0057] and [0118]). Karlsson et al. teach the cross-linked HA may be sized at ≥ 0.1 mm gel (i.e. 100 µm) structures including as particles and beads (para [0121]; claim 4 and 20). Karlsson et al. teach 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suspend HA beads in crosslinked HA, the HA beads having a crosslinking level higher than that of the HA with a predetermined level of crosslinking. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
One having ordinary skill in the art would have been motivated to disperse HA microbeads in crosslinked HA because they are both identified by the art as suitable for use as an injectable dermal filler. In addition, Khoshbin et al. teach dispersing a biocompatible microbead in crosslinked HA, such that the crosslinked HA is absorbed to give long-lasting augmentation while the biocompatible microbead serves as a scaffold to promote the proliferation of fibroblasts and act as a site of collagen deposition. In addition, Karlsson et al. teach shaping HA into a bead and/or sphere so that is less prone to migrating away from the desired treatment site. 
While the biocompatible microbead of Khoshbin et al. is composed of chitosan, one having ordinary skill in the art would have been motivated to use a microbead composed of HA because it is also biocompatible, and the prior art recognized it can be formed into a bead and/or sphere that is ≥ 100 µm for soft-tissue augmentation. The size of the bead taught by Khoshbin et al. and Karlsson et al. overlap with each other, and lie within the claimed range.
Khoshbin et al. and Karlsson et al. recognize crosslinked hyaluronic acid is a substrate for hyaluronidase. Thus, a composition comprising HA is necessarily adapted to dissolve in vivo upon contact with hyaluronidase. Notwithstanding this latent property, Khoshbin et al. also teach the use of 
The structure of the crosslinked chitosan bead (in terms of shape and average diameter) disclosed by Khoshbin et al. is the same as the structure of the crosslinked HA bead recited in the instant claims. The structure of the crosslinked HA bead (in terms of shape and average diameter) disclosed by Karlsson et al. is the same as the structure of the crosslinked HA bead recited in the instant claims. Thus, it would be expected to have the same/similar properties as recited in instant claim 18. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant’s arguments filed 05 November 2021 were directed towards the teaching of Wenk et al. being incompatible with Khosbin et al. Applicant has amended the claim to recite “injectable” and noted that Wenk et al. is directed towards a topical composition, and does not expressly disclose it is injectable. 
The rejection is withdrawn. However, a new rejection is made over Khoshbin et al. in view of Karlsson et al.
	
Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.	

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623